DONNELLY, Judge,
dissenting.
In In Matter of Alpers, 574 S.W.2d 427, 428 (Mo. banc 1978), this Court declared that “[discipline of an attorney may be effected by disbarment, suspension or censure. Disbarment is an extreme measure of discipline and should be resorted to only in cases where the lawyer demonstrates an attitude or course of conduct wholly inconsistent with approved professional standards. To disbar it should be clear that he is one who should never be at bar; otherwise suspension is preferable. * *
I would follow the recommendation of the Master. I respectfully dissent.